Cite as 2016 Ark. App. 441

                   ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-16-371


NICHOLAS LAWSON                                   Opinion Delivered   September 28, 2016
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION [NO. G208057]


MOBILEX USA/TRIDENT USA
HEALTH SERVICES, LLC, and
AMERICAN CASUALTY COMPANY
OF READING, PA
                       APPELLEES                  AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Nicholas Lawson appeals a decision by the Workers’ Compensation

Commission (“Commission”) that reversed the opinion of the Administrative Law Judge

(“ALJ”) and found that Lawson had failed to meet his burden of proving a compensable

lumbar injury. His sole argument on appeal is that there was insufficient evidence to support

the Commission’s credibility determination.

       Having reviewed the evidence presented, we disagree and affirm by issuing this

memorandum opinion.

       We may issue memorandum opinions in any or all of the following cases:

             (a)     Where the only substantial question involved is the sufficiency of the
       evidence;

              (b)    Where the opinion, or findings of fact and conclusions of law, of the trial
       court or agency adequately explain the decision and we affirm;
                                Cite as 2016 Ark. App. 441


              (c)    Where the trial court or agency does not abuse its discretion and that is
       the only substantial issue involved; and

             (d)     Where the disposition of the appeal is clearly controlled by a prior
       holding of this court or the Arkansas Supreme Court and we do not find that our
       holding should be changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       This case falls squarely within categories (a) and (b). The only substantial question on

appeal is whether the Commission’s opinion was supported by sufficient evidence. A review

of the record reflects that it was. Further, the opinion of the Commission adequately explains

the decision reached. Accordingly, we affirm by memorandum opinion.

       Affirmed.

       GRUBER and HOOFMAN, JJ., agree.

       Gary Davis, for appellant.

       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellees.




                                              2